Citation Nr: 0809274	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  04-20 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to November 
1963, and from March 1965 to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran testified at a hearing held at the RO in June 
2006 before the undersigned Veterans Law Judge.  A transcript 
of this hearing has been associated with the veteran's claims 
file.

In December 2006, the Board remanded this matter for 
additional evidentiary development, which has since been 
completed.


FINDINGS OF FACT

1.  The evidence of record does not establish that the 
veteran engaged in combat with the enemy.

2.  The veteran does not have PTSD due to his military 
service, and a diagnosis of PTSD based on a verified 
inservice stressor is not shown.

3.  The veteran's current psychiatric disability, 
alternatively diagnosed as major depression, depressive 
disorder, bipolar disorder, dysthymia, alcohol abuse in 
remission and polysubstance abuse in remission, is not shown 
by the medical evidence of record to be related to his 
military service.




CONCLUSION OF LAW

1.  PTSD was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. §§ 
101(24), 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to the initial 
adjudication of the issue on appeal herein, the RO's July 
2003 letter advised the veteran of the foregoing elements of 
the notice requirements as they related to his claim for 
service connection herein.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Subsequent letters from the AOJ, dated in October 
2003 and in March 2006, which were followed by the AOJ's 
readjudication of this claim in a September 2007 supplemental 
statement of the case, further advised the appellant of the 
foregoing elements of the notice requirements. See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a 
VCAA defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim).  In 
addition, the AOJ's March 2006 letter also notified the 
appellant of effective dates and the assignment of disability 
evaluations.  Moreover, there is no prejudice to the 
appellant because the claim for entitlement to service 
connection has been denied.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.  Thus, 
the Board finds that the content requirements of the notice 
VA is to provide have been met.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained all of the 
appellant's service medical records, as well as his 
identified VA medical treatment records and private treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
appellant has also been provided with a VA examination 
concerning his claimed psychiatric disorder.  Finally, there 
is no indication in the record that additional evidence 
relevant to an issue being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including psychoses, will be presumed if they are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran filed his present claim seeking service 
connection for a psychiatric disorder, including PTSD, in 
June 2003.

The veteran's service personnel records reflect that he 
served on active duty in the Army from May 1963 to November 
1963, and from March 1965 to March 1968.

The veteran's service medical records are silent as to any 
complaints of or diagnosis of an acquired psychiatric 
disorder.  A review of his initial enlistment examination, 
performed in March 1963, and his subsequent enlistment 
examination, performed in February 1965, revealed that his 
psychiatric status was normal.  His final separation 
examination, performed in January 1968, also listed his 
psychiatric status as normal.  On a medical history report, 
completed pursuant to his separation examination, the veteran 
denied having a history of nervous trouble of any sort, 
frequent or terrifying nightmares, depression or excessive 
worry.

Following his discharge from the service, the first post 
service psychiatric treatment is not shown until 2001.

The veteran's post service psychiatric treatment records 
reveal multiple diagnoses of psychiatric disability, 
including PTSD, major depression, depressive disorder, 
bipolar disorder, dysthymia, alcohol abuse in remission, 
polysubstance abuse in remission and personality disorders.

A. PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible 


supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).  The Court has held that:

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  However, 
if the claimant did not engage in combat with the enemy or if 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Service department records must support, and not contradict, 
the claimant's testimony regarding noncombat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).

After reviewing the veteran's claims folder, the Board finds 
that the evidence of record does not establish that the 
veteran engaged in combat with the enemy.  The veteran's 
service personnel records give no evidence of participation 
in combat.  No decorations, medals, badges, or commendations 
confirming the veteran's participation in combat were 
indicated.  At his hearing before the Board in June 2006, the 
veteran indicated that he never went to Vietnam.  Finally, 
the veteran has never claimed that he directly engaged in 
combat with the enemy.

The veteran is claiming service connection for PTSD based 
upon his claimed inservice stressors.  Specifically, at his 
June 2006 hearing before the Board, and through the 
submission of statements herein, the veteran has alleged that 
while he was hospitalized during service for treatment of a 
foot injury, he witnessed other soldiers who were receiving 
treatment for very severe and catastrophic injuries, and that 
this led to his current PTSD.  The veteran has further 
claimed that his inservice duties as a drill instructor, in 
which he was training people who would soon be in harm's way, 
resulted in his current PTSD.  He also contends that his 
spouse at the time notified him while on active duty that she 
wanted a divorce, which was eventually granted in October 
1966, and that this incident resulted in his current PTSD.

In support of his claim, the veteran's mother submitted a 
statement, received in May 2005, indicating that her son had 
significantly changed following his military service.  After 
his discharge from the service, she indicated that he had 
started drinking, smoking and everything else he thought he 
could get by with.  She also indicated that the veteran was 
depressed, moody and irritable.

Another supporting statement, dated in July 2003, was 
received from [redacted].  Mr. [redacted] indicated that the veteran had 
served as his drill instructor during his basic training, and 
that the veteran went out of his way to ensure that he, and 
the other soldiers, were properly trained.  Mr. [redacted] then 
noted that the veteran has changed since the service, and 
that he is now full of anger and socially isolated.  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  See 38 C.F.R. § 4.125.  The DSM-IV provides two 
requirements as to the sufficiency of a stressor: (1) A 
person must have been "exposed to a traumatic event" in which 
"the person experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others" and (2) "the person's response [must have] 
involved intense fear, helplessness, or horror." DSM-IV at 
427-28.  The sufficiency of a stressor is a medical 
determination.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  

A review of the veteran's post service medical treatment 
records revealed multiple diagnoses of PTSD beginning in 
2003.

A private treatment report, dated in August 2003, noted the 
veteran's complaints of feeling guilty over training men who 
subsequently went off to war in Vietnam.  The report 
concluded with a diagnosis of PTSD.

A treatment report, dated in September 2003, noted that the 
veteran had been referred for treatment of his anger, 
irritability and distorted negative thinking.  The treating 
examiner noted that the veteran was consistently asking him 
what his diagnosis was and if he could blame it on the 
military.

A private mental evaluation, performed in November 2003, 
noted the veteran's narrative history of having been 
diagnosed with PTSD.  The report indicated that the veteran 
was a non-combat Vietnam veteran.  It further noted his 
history of having witnessed severely injured soldiers in the 
hospital while he was receiving treatment for a left foot 
injury during service, "which to him was a traumatic 
experience."  He also reported that his inservice duties as 
a drill sergeant were "another upsetting experience for him 
because he was overcome by guilt and anger."  Finally, he 
indicated that his spouse decided to divorce him during his 
military service.  Following a mental status examination, the 
report concluded, in pertinent part, with a diagnosis of 
PTSD.

A VA treatment report, dated in December 2003, noted a 
diagnosis of PTSD, vicarious trauma, during military service.  
The report further noted that the veteran had an established 
PTSD diagnosis and that the veteran had described problems 
which were associated with is military enlistment time.  

A VA treatment report, dated in December 2003, noted the 
veteran's thoughts of injured soldiers he had seen in the 
hospital during service.  It also noted his thoughts of 
having trained many soldiers who subsequently ended up in 
harm's way.  The report concluded with a diagnosis of PTSD 
with sleep deprivation syndrome; major depressive disorder 
and dysthymia, shame based depression.

A VA treatment report, dated in May 2004, noted that the 
veteran had asked the physician whether he thought the 
veteran's PTSD was service-connected he said yes.

A VA treatment report, dated in October 2004, noted that the 
veteran felt guilty about training people for combat, without 
having been in combat himself.  The report also indicted that 
he has survival guilt.  The report concluded with an 
assessment of PTSD and major depressive disorder, recurrent.

A VA treatment report, dated in March 2005, reported the 
veteran's recurrent thoughts about not going to Vietnam with 
associated guilt and feelings of being cheated out of the 
opportunity to go.  The report concluded with an assessment 
of PTSD, vicarious trauma, during military enlistment.

A VA treatment report, dated in July 2005, noted that the 
veteran has a history of PTSD diagnosis, and that he had mood 
symptoms and drug and alcohol abuse prior to receiving this 
diagnosis.  The report listed an assessment of PTSD, Bipolar 
Disorder II (Provisional).

In May 2007, a VA mental examination was conducted.  The 
report of this examination noted that the veteran had been 
interviewed for approximately one hour.  The veteran reported 
a past history of drinking heavily and using many kinds of 
drugs.  He reported that he beat his third spouse severely on 
one occasion in 1985, after which he stopped drinking alcohol 
or taking drugs.  The veteran indicated that he was drinking 
heavily and using drugs while in the military.  The veteran 
indicated that he first sought psychiatric help in 2002.  At 
the time of this examination, the veteran's claims folder was 
not available for review by the examiner.  The report did 
provide the veteran's VA medical treatment history.  During 
his military service, the veteran reported being hospitalized 
following an injury to his left foot.  While there, he 
indicated that he was exposed to a number of soldiers in the 
hospital who had been seriously wounded in Vietnam.  
Following this treatment, he became a drill instructor.  The 
veteran indicated that he had problems with being a drill 
instructor knowing that he was training men for Vietnam.  He 
indicated that he lost his drill sergeant position as a 
result of a drunk driving charge.  Following a mental status 
examination, the report concluded with diagnoses of 
depression, not otherwise specified; polysubstance abuse, in 
remission; alcohol dependence, in remission; and personality 
disorder, not otherwise specified.  The VA examiner further 
opined that the veteran's description of his experiences in 
the military does not meet the DSM-IV criteria for the 
diagnosis of PTSD.  The examiner further noted that the 
veteran had reported a history of drug and alcohol abuse, 
anger control problems, sleep-related problems, and 
irritability, but none of these symptoms in of themselves are 
indicators of PTSD, and the etiology of these symptoms could 
not be determined without resorting to speculation.  The 
report further stated:

In summary, the findings in this 
evaluation are consistent with much of 
the information contained in this 
veteran's medical records from his 
current mental health providers at 
Shreveport VA.  This writer concurs with 
[the veteran's] psychologist, Dr. [D. 
Burkart] who stated that he "did not 
report symptoms consistent with the 
diagnosis of PTSD."  

An addendum to this report, dated in June 2007, indicated 
that the VA examiner had reviewed the veteran's claims 
folder, and that no change in diagnosis was indicated.  

Based on its review of the veteran's claims folder, the Board 
concludes that the veteran is not shown to have PTSD due to 
his military service, and that a diagnosis of PTSD based on a 
verified stressful event in service is not shown.  In making 
this determination, the Board notes that there are 
conflicting medical opinions of record as to whether the 
veteran currently has PTSD.  As to this issue, the Board 
finds that the May 2007 VA examiner's opinion is the sole 
medical opinion of record to specifically address the issue 
of whether the veteran's reported stressors were sufficient 
under DSM IV.  See 38 C.F.R. § 4.125.  As such, the opinion 
found in the May 2007 VA examination for PTSD is of greater 
probative value.  See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

B.  Acquired Psychiatric Disorder

The veteran's current psychiatric disability, alternatively 
diagnosed as major depression, depressive disorder, bipolar 
disorder, dysthymia, alcohol abuse in remission and 
polysubstance abuse in remission, is not shown by the medical 
evidence of record to be related to his military service.

The first post-service medical treatment for a psychiatric 
disorder of any kind is not shown until 2001, over thirty-two 
years after his discharge from the service.  Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).

Moreover, while the veteran's post service medical records 
revealed multiple diagnoses over the years, none of these 
conditions have been attributed to the veteran's military 
service.  Thus, there is no evidence linking any of the 
currently diagnosed psychiatric conditions to the veteran's 
military service.

A private treatment report, dated in December 2001, noted an 
assessment of chronic low back pain, depression and fatigue.

A treatment letter, dated in July 2003, was received from J. 
Arisco, M.D.  Dr. Arisco diagnosed the veteran with bipolar 
disorder, mixed type of moderate severity.  The report also 
noted that the veteran has a past history of alcoholism and 
combined drug dependence, which he says is in remission for 
the past ten years, and a history of PTSD.

An August 2003 treatment report noted the veteran's history 
of having witnessed severely injured veterans while in the 
service and his guilt over having trained soldiers for combat 
during his service.  The report noted that the veteran was 
currently depressed, tearful and angry.  It concluded with a 
diagnosis of PTSD and depression.

A psychological assessment, performed in September 2003, 
noted the veteran's narrative history of having PTSD from 
exposure to wounded soldiers while he was hospitalized during 
service.  The report also noted that the veteran had a 
history of being diagnosed with bipolar disorder and 
depression four years earlier.  The report indicated that the 
veteran was about to retire after working eighteen years with 
an air conditioning company.  The veteran indicated that he 
was presently very depressed and admitted to suicidal 
ideation.  The report concluded with diagnoses of depressive 
disorder, not otherwise specified; history of bipolar 
disorder and depression; and personality disorder, not 
otherwise specified.

A treatment report, dated in September 2003, noted that the 
veteran had been referred for treatment of his anger, 
irritability and distorted negative thinking.  The examiner 
noted that the veteran was consistently asking him what his 
diagnosis was and if he could blame it on the military.

A treatment report, dated in December 2003, noted diagnoses 
of bipolar disorder; depression; and PTSD, vicarious trauma, 
during military.  The report noted that the veteran had an 
established PTSD diagnosis and that he described problems he 
is having today that are associated with his military 
enlistment time.

A treatment report, dated in December 2003, noted diagnoses 
of PTSD with sleep deprivation syndrome; major depressive 
disorder; and dysthymia, shame based depression.

A treatment report, dated in July 2005, noted a diagnosis of 
PTSD, bipolar disorder II (provisional).  The report noted 
that the veteran has PTSD, with a "strong flavor of bipolar 
disorder."  The examiner supported this diagnosis by noting 
the advent of symptoms during the veteran's early twenties.  
A treatment report, dated in March 2006, listed diagnoses of 
PTSD, bipolar disorder (provisional).

In May 2007, a VA mental examination was conducted.  The 
report noted the veteran's past history of drinking heavily 
and using drugs, including while in the military. The report 
provided a summary of the veteran's VA medical treatment 
history.  During his military service, the veteran reported 
being hospitalized following an injury to his left foot.  
While there, he indicated that he was exposed to a number of 
soldiers in the hospital who had been seriously wounded in 
Vietnam.  Following this treatment, he became a drill 
instructor.  The veteran indicated that he had problems with 
being a drill instructor knowing that he was training men for 
Vietnam.  He indicated that he loss his drill sergeant 
position as a result of a drunk driving charge.  Following a 
mental status examination, the report concluded with 
diagnoses of depression, not otherwise specified; 
polysubstance abuse, in remission; alcohol dependence, in 
remission; and personality disorder, not otherwise specified.  
The VA examiner further opined that while the veteran does 
currently have depression, it is impossible to determine the 
etiology of this condition without resorting to mere 
speculation.  The VA examiner noted that the veteran's long 
history of alcohol and drug abuse, his history of being 
diagnosed with bipolar disorder, and his history of violent 
acting-out behavior appeared consistent with this diagnosis, 
but that the etiology of this behavior could not be linked to 
his active service in the military.  An addendum to this 
report, dated in June 2007, indicated that the VA examiner 
had reviewed the veteran's claims folder, and that no change 
in diagnosis was indicated.  

While the veteran's post service treatment records do reflect 
treatment for an ongoing current psychiatric disability, 
there is no opinion of record linking any of these conditions 
to the veteran's active duty service.  Moreover, as noted in 
the May 2007 VA mental examination, a link between his 
psychiatric condition and his military service could not be 
made without resorting to speculation.

Although the veteran, as well as lay statements from others, 
contends that his current psychiatric disorder resulted from 
his military service, these statements are not competent 
evidence to establish a diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis cannot constitute 
evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

The Board notes that the veteran's post service treatment 
reports revealed treatment for alcohol and drug abuse.  

The law and regulations provide that compensation shall not 
be paid if the disability was the result of the person's own 
willful misconduct, to include the abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 
(2007); see also VAOPGPREC 2-97; 62 Fed. Reg. 15565 (1997).  
For the purpose of this regulation, alcohol abuse means the 
use of alcoholic beverages over time, or such excessive use 
at any one time, sufficient to cause disability to or death 
of the user; drug abuse means the use of illegal drugs 
(including prescription drugs that are illegally or illicitly 
obtained), the intentional use of prescription or 
non-prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).  See 
also 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.1(m). 
Furthermore, VA's General Counsel has ruled that direct 
service connection for a disability which results from a 
claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits where, as here, the claim was 
filed after October 31, 1990.  See VAOPGCPREC 7-99, 64 Fed. 
Reg. 52375 (1999); VAOPGCPREC 2-98, 63 Fed. Reg. 31263 
(1998).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that there can be service 
connection for compensation for an alcohol or drug abuse 
disability acquired secondary to, or as a symptom of, a 
service-connected disability.  See Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).  The Federal Circuit also 
indicated that veterans could only recover if they can 
"adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary 
service-connected disorder."  The Federal Circuit stated that 
such compensation would only result "where there is clear 
medical evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service-
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing."  In addition, 
the Federal Circuit found that 38 U.S.C.A. § 1110 permits a 
veteran to received compensation for an alcohol-abuse or 
drug-abuse disability acquired as secondary to, or as a 
symptom of, a veteran's service-connected disability.  
Compensation is precluded in only two situations: (1) for 
primary alcohol abuse disabilities; and (2) for secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse.  The Federal Circuit defined 
"primary" as meaning an alcohol abuse disability arising 
during service from voluntary and willful drinking to excess.

As the veteran is not shown to have a primary psychiatric 
disability related to his military service, service 
connection for alcohol and drug abuse must be denied.  

In reaching this determination, the Board notes that 
personality disorders are not diseases or injuries within the 
meaning of the applicable legislation on VA compensation 
benefits, and service connection is prohibited for 
personality disorders.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; 
Beno v. Principi, 3 Vet. App. 439 (1992). 

The weight of the competent evidence demonstrates that a 
chronic acquired psychiatric disorder began years after the 
veteran's military service and is not shown to be related 
thereto.  As the preponderance of the evidence is against the 
claim for service connection for a psychiatric disorder, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder, including 
PTSD, is denied.


____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


